Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s Batson motion (see, Batson v Kentucky, 476 US 79). Defendant failed to raise an inference that the prosecutor had a discriminatory intent to exclude African-American jurors and thus failed to establish a prima facie case (see, People v Childress, 81 NY2d 263, 266).
The contention that the evidence at trial is insufficient to sustain defendant’s conviction of robbery in the first degree is not preserved for our review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19), and we decline to exercise our power to reach that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
The sentence imposed upon the conviction after trial of two counts of robbery in the first degree and one count each of unauthorized use of a motor vehicle in the first degree and criminal possession of a weapon in the fourth degree is neither unduly harsh nor severe.
The knowing, intelligent and voluntary waiver by defendant of her right to appeal forecloses our review of her contentions regarding her guilty plea and the severity of the sentence imposed thereon (see, People v Callahan, 80 NY2d 273, 280-281). (Appeal from Judgment of Supreme Court, Erie County, *873Wolfgang, J.—Robbery, 1st Degree.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.